DETAILED ACTION
Claims 1-7, 9-18 are pending. Claims 1-7, 9-18 are amended. Claim 8 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on May 24, 2022.  As directed by the amendment: claims 1-7, and 9-18 have been amended, claim 8 has been cancelled.  Thus, claims 1-7 and 9-18 are presently pending in this application with claims 10-18 being withdrawn from consideration.
Applicant’s amendment to the drawings has overcome the drawing objections, however an additional drawing objection is made as detailed below. 
Applicant’s amendment to the specification has overcome the specification objections and introduced others.
Applicant’s amendment to the claims has overcome the claim objections. 
Applicant’s amendment to the claims has overcome most of the 35 USC §112(b) rejections, however, some remain.
Applicant’s amendment to the claims has overcome the 35 USC §102(a)(1) and §103 rejections, however the claims are rejected under 35 USC §112(a). 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the yarn twister must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is object to because of the following informalities:  new paragraph 0057 recites “. . .yarn picker (3) picker proximal . . .”  One of the “picker” terms should be deleted. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9 are rejected, as best understood, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a balloon that has a least a hyperboloid structure (E) crossing a central axis forming at least two stretches of balloon (B).”  There is no support for this language.  While Figs. 1-5 and 9-11 appear to depict the yarn crossing a central axis the figures are described as schematized.  Figures 6 and 7 show the actual path of yarn.  As shown in Fig. 7, yarn 3 extends from “6 o’clock” to “3 o’clock” to “12 o’clock” to “9 o’clock” to “6 o’clock” and finally to “3 o’clock” before ending.  None of these paths extend through the central axis.  When viewed in 2 dimensions it may appear that the yarn passes through the central axis, but there is no disclosure in the specification or in the drawings that supports this interpretation.  
Furthermore, the path of the yarn is described as helical.  That is, the yarn path does not merely extend back and forth like a sine wave, but wraps around the device.  This is due to the fact that the traveler is located on the bobbin rail and directs the yarn along the rail in a circular fashion.  It is unclear how such a motion would permit the yarn to pass through a central axis.  
It is noted that without this limitation that the previously utilized reference of Gwaltney (US 2473520) would read on the claims in the same manner as utilized in the non-final rejection. 
The dependent claims inherit(s) the deficiency by nature of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "yarn twister" in lines 8, 15, and 18.  It is unclear what is meant by this term.  It appears that the term “yarn twister” may be related to the cursor 5 and rail 6, but the claim already recites “a cursor” such that it is unclear what structure is involved in the twister. 
Claim 1 recites “the helical path of the yarn . . .creates a body of revolution from a diameter” in lines 14-15.  It is unclear how a “path” of the yarn, rather than the yarn itself, can create anything.  The examiner is interpreting this to mean that the yarn forms a balloon.
Claim 1 recites “a body of revolution from a diameter generating a balloon” in line 15-16.  It is unclear what is meant by this phrase.  The yarn forms a body of revolution from a diameter?   What is a body of revolution?  How is the body of revolution formed from a diameter?  The examiner is interpreting this to mean that the yarn forms a balloon. 
Claim 1 recites “the yarn travel along the helical path between the yarn twister and the yarn picker” in lines 18-19.  It is unclear what is meant by this phrase.  The helical path extends between the yarn guide and the cursor.  Depending on what is considered the “yarn twister” (which is possibly a component of rail 6 and cursor 5) there is no helical path between either of these and the yarn picker (2).  It is therefore unclear what is meant by this phrase.  
Claim 2 recites “the yarn forms a balloon” however “a balloon” has already been recited in claim 1 line 16.  It is unclear if another balloon is being generated or if the balloon from claim 1 is being further defined to have multiple hyperboloid structures.
The dependent claims inherit(s) the deficiency by nature of dependency.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732